Citation Nr: 0735935	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-28 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant has legal entitlement to dependency and 
indemnity compensation as a child of the veteran.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He died in July 2002.  The appellant claims 
to be his biological daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the appellant's claim for DIC benefits 
on the basis that she was not the late veteran's child.  


FINDINGS OF FACT

1.  The veteran died in July 2002. 

2.  When she filed her claim in October 2002, the appellant 
was an unmarried person under the age of 18 years.  She is an 
illegitimate child of the late veteran.  


CONCLUSION OF LAW

The criteria for legal entitlement to dependency and 
indemnity compensation as a child of the veteran have been 
met.  38 U.S.C.A. §§ 101, 1310, 5017 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.57, 3.102, 3.204, 3.209, 3.210 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When, after 1956, any veteran dies  from a service-connected 
or compensable disability, VA shall pay dependency and 
indemnity compensation (DIC) to that veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.5.  The veteran died in July 2002.  In 
October 2002, the appellant filed a claim for DIC as a child 
of the veteran.  

The term "child of the veteran" has three requirements:  
(1) the person must be unmarried; (2) the person must be 
under the age of 18 years, or before reaching the age of 18 
years, became permanently incapable of self-support, or after 
reaching the age of 18 and until completion of education or 
training, must be pursuing a course; and (3) the person must 
establish his or her relationship as a child of the veteran 
entitled to receive benefits.  38 C.F.R. § 3.57(a).  There is 
no conflicting evidence about the first two requirements.  At 
the time the veteran died and at the time she filed her 
claim, the appellant was an unmarried person under the age of 
18 years.  

The controversy in this case is whether the appellant is the 
late veteran's child.  Although the RO determined that she 
was not a child of the veteran, there is conflicting evidence 
on this issue.  As discussed below, the Board resolves 
reasonable doubt in her favor, and grants her status as a 
child of the veteran entitled to receive DIC benefits.  

There are four ways available in which to establish the 
father-child relationship with a veteran.  38 C.F.R. 
§ 3.57(a)(1).  A claimant can present evidence to show that 
she is: (a) a legitimate child; (b) a stepchild who, with 
other requirements, acquired that status before the age of 18 
years; (c) a child legally adopted by the veteran before the 
age of 18; or (d) an illegitimate child.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. § 3.57(a)(1).  

The appellant does not claim that her mother was ever married 
to the veteran.  She therefore can not establish a 
relationship as a legitimate child or as a stepchild, both of 
which require proof of a legal marriage between the veteran 
and her mother.  38 C.F.R. §§ 3.57(b), 3.210(a) and (d).  Nor 
does she claim that she was adopted by the veteran.  She 
claims that she is the biological child of the veteran.  

Thus, she can be eligible to receive DIC benefits only if she 
establishes that she was the illegitimate child of the 
veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1).  
The regulations provide that as to the father, the 
sufficiency of evidence will be determined in accordance with 
the facts in the individual case.  38 C.F.R. § 3.210.  Proof 
of such relationship will consist of:  (1) an acknowledgement 
in writing signed by the veteran; (2) a judicial decree 
identifying him as the father; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings; such as: (i) public record of birth; (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information from service department or 
public records, such as school or welfare agencies, which 
shows that with his knowledge the veteran was named as the 
father of the child.  38 C.F.R. § 3.210; 38 U.S.C.A. 
§ 101(4)(A); see also 38 C.F.R. §§ 3.204, 3.209 (proof of 
birth can be established by birth records, baptism records, 
official service records, family Bible records, certified 
statements of two or more persons with personal knowledge, or 
other evidence that is adequate to establish the facts in 
issue).  

The record contains no judicial decree identifying the 
veteran as the appellant's father.  But in the claims folder, 
there is evidence of the type identified in 38 C.F.R. § 3.210 
that is against her claim, as well as evidence that supports 
her claim.  

Against her claim is the appellant's birth certificate, which 
identifies someone other than the veteran as her father.  The 
record shows that at the time of the appellant's birth, the 
veteran was married to a woman who was not the appellant's 
mother.  In the space on her birth certificate to identify 
the appellant's father, her mother identified "[redacted]" 
as her father.  The appellant's mother was at one time 
married to [redacted]  The evidence to explain why the 
veteran's name was not listed is a bit cryptic.  The 
appellant stated in her notice of disagreement that the only 
reason someone else is listed as the father on the birth 
certificate is that during that time she [presumably the 
appellant's mother] had to have someone's name put on it and 
that is the only reason this man's name is on it.  She noted 
that he was not in the State of Louisiana.  And although the 
appellant stated that she would send supporting evidence to 
that fact, she submitted nothing further about her birth 
certificate.  

Also against her claim is an October 2000 letter from 
[redacted], an attorney.  Since 1989, the veteran had been 
receiving additional VA benefits based on his declaration 
that the appellant was his child.  In September 2000, when 
the veteran's family asked the appellant's mother to move out 
of his house, she filed a claim seeking apportionment of the 
veteran's benefits on behalf of the appellant.  In 
October 2000, VA wrote to the veteran explaining that the 
apportionment claim had been filed and that $500 per month 
would be withheld from his benefits pending a decision on the 
apportionment.  

VA received an October 2000 letter from [redacted], who stated 
that he was representing the veteran.  He explained that the 
veteran had tendered to him a copy of that VA letter 
informing him of the apportionment claim.  He argued that 
before any money could be deducted from the veteran's 
benefits, the appellant's mother first would have to prove 
that the appellant was the veteran's biological child.  The 
attorney stated that she could not do that short of a blood 
test.  He pointed out that the appellant used the same last 
name of her mother and that there was no document that the 
appellant's mother could produce showing that the veteran had 
acknowledged the appellant as his child.  He stated that the 
veteran was not the father of the appellant and her mother 
could not prove that the veteran was her father.  He provided 
financial information about the veteran's expenses.  He 
concluded by stating that he, that is, the attorney, did not 
want any money taken out of the veteran's check because the 
appellant was not the veteran's biological child and if the 
appellant's mother insisted that he was the biological 
father, the veteran would have no problem taking a blood test 
to provide that he was not.  

[redacted]'s letter is not entirely reliable.  First, the only 
evidence that he represented the veteran is his own statement 
in the letter itself.  The veteran never indicated that 
[redacted] represented him.  In November 2000, VA wrote to the 
veteran reminding him that according to the power of attorney 
forms he had previously filed, he was represented by Douglas 
K., Esquire, and the Disabled American Veterans.  VA 
explained that it was assuming that [redacted] was 
representing him only in the matter of apportionment and 
since the veteran had not notified VA of his representation, 
[redacted] would not have access to the veteran's claims file.  
The veteran did not respond to this letter from VA.  In this 
regard, there is medical evidence in the record that the 
veteran was unable to handle his own affairs at that time.  
In June 2000, his primary care physician had written a letter 
indicating that the veteran had recently suffered two 
strokes, was currently hospitalized, and was unable to manage 
his affairs.  She suggested that his next of kin, one of his 
daughters from his marriage, was willing and able to manage 
the veteran's monies.  The veteran later stated that when he 
had been hospitalized, his twin daughters from his marriage 
took over his bills.  Presumably, they were reading his mail 
in order to pay his bills.  These circumstances at the time 
the attorney's letter was written raise some doubt as to 
whether it was the veteran who told [redacted] to oppose the 
apportionment and to deny paternity.  

Second, the information in [redacted] letter is not accurate 
concerning his assertion that the veteran had never 
acknowledged the appellant as his child.  The claims file 
shows that the veteran signed the following VA documents that 
listed the appellant as his child:  September 1989 
declaration of status of dependents (listed the appellant as 
his child); July 1990 income-net worth and employment 
statement (listed the appellant as his unmarried child and 
indicated that he contributed $20 each month to her support); 
June 1993 income-net worth and employment statement (listed 
the appellant as his unmarried child and checked the box next 
to her name for illegitimate child); and an April 1994 
application for service connection (listed the appellant as 
his unmarried child).  VA granted the veteran additional 
benefits based on his statements that the appellant was his 
child.  

There is other evidence showing that officials determined 
that the appellant was the child of the veteran.  The 
appellant submitted a December 2003 statement from the Social 
Security Administration that shows that during the veteran's 
lifetime, she was receiving benefits under his Social 
Security number.  

An undated, signed document by [redacted] stated that she is a 
witness to the fact that the veteran admitted being the 
father of the appellant ever since she was born.  It is not 
clear whether that declarant is the same [redacted] listed on 
an April 1990 food stamp program household record form as an 
authorizing representative.    

The veteran's sister wrote to VA in October 2001 stating that 
she felt the appellant was the veteran's daughter because the 
veteran and the appellant's mother lived together for over a 
year before the child was born, and they continued living 
together with the veteran supporting the appellant as his 
daughter.  Moreover, she felt that appellant had all of their 
family's traits and she knew that the appellant was her 
brother's daughter.  Of course, there are also signed 
statements by the appellant and by her mother that the 
appellant is the veteran's child.  

Not only did the veteran acknowledge the appellant as his 
child in several VA documents, but with the exception of the 
statement in Attorney [redacted] letter, there is an absence 
of evidence denying that the appellant is his biological 
child.  In May 1990, the appellant's mother sought an 
apportionment on behalf of the appellant.  She stated in her 
claim that she was the mother of the appellant, minor child 
of the veteran, who was in her custody.  Since the veteran 
was not contributing anything toward the appellant's support, 
she requested that VA take the action necessary to apportion 
his service connection compensation and send a portion to her 
for the appellant's partial support.  The veteran was 
notified of that apportionment claim, but he did not respond 
to the claim.  The claim was later denied because the income 
of the appellant's mother exceeded her expenses, so the need 
for apportionment was not shown.  

Similarly, when the appellant's mother filed another claim 
for apportionment in September 2000, VA received the letter 
from Attorney [redacted] right away, but the veteran also sent 
VA a personal response in January 2001.  A signed, typed 
statement from the veteran stated that he felt that the 
amount of $500 per month for the appellant was too much for 
him to give her.  He pointed out that the appellant and her 
mother had lived in his home rent-free for three years and 
when he was hospitalized due to mistreatment and 
malnourishment, they remained in his home rent-free.  He 
explained that his twin daughters (from his marriage) had 
taken over the payment of his bills and upon release from the 
hospital, his sister had taken over his care, but that since 
he had to have round-the-clock care, he had to pay $1,200 per 
month for those services.  Further, he had been taking care 
of the appellant since she was born, he had added her as a 
dependent on his benefits since 1989, and he had been caring 
for her all this time.  He stated that when he had become 
ill, her mother had taken advantage of him, whereas his 
daughters from his marriage and his sister had come to his 
aid and gotten him proper treatment.  He concluded by stating 
that he felt that the amount requested by the appellant's 
mother was far too much.  Notably, the veteran did not deny 
that the appellant was his child; instead, he merely focused 
on the amount to be sent to her.  

In sum, to support the claim is the fact that the veteran 
himself listed the appellant as his child for many years on 
VA documents, that he did not personally deny paternity, that 
the appellant received Social Security benefits under his 
Social Security number, that the appellant signed a statement 
that he is her father, that the appellant's mother believed 
the veteran to be the appellant's father, that his sister 
believed the appellant to be his daughter, and that another 
person witnessed the veteran acknowledging her as his child.  
This is credible evidence permitted by 38 C.F.R. § 3.210 that 
the appellant is the biological, illegitimate child of the 
veteran.  

To be sure, against the claim is the birth certificate 
listing another man as the appellant's father and Attorney 
[redacted] statements that the veteran was not the 
appellant's father.  But those documents are not conclusive 
because, as discussed above, there is evidence to undercut 
the accuracy of those documents.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the evidence here approaches equipoise, 
reasonable doubt is resolved in favor of the appellant.  As a 
result, the Board determines that the appellant is a child of 
the veteran for DIC eligibility purposes.  

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

The appellant has legal entitlement to dependency and 
indemnity compensation as a child of the veteran.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


